PER CURIAM:
Juan García Millán, appellant herein, was charged under the name of José Alvarado with a Violation of the Bolita Act. When he was summoned for arraignment the defendant stated that his true name was Juan Garcia Millán. On February 16, 1962, and before arraignment the district attorney requested, and the court ordered, that the information be amended so as “to recite that defendant is known as Juan García Millán.”
After the trial was held the court found him guilty and sentenced him to serve six months in jail. Feeling aggrieved, he appealed and assigned the commission of the following single error:
“The trial court erred in finding defendant guilty of the offense charged, since the said defendant was a person other than the person who transacted the bolipool sale with the undercover agent.”
The assignment is without merit. The information was amended in due time in accordance with the provisions of § 76 of the Code of Criminal Procedure, 34 L.P.R.A. § 131, which provides that when a defendant is charged by a fictitious or erroneous name and in any stage of the proceedings his true name is discovered, it must be inserted in the subsequent proceedings.
The prosecution evidence established that appellant Juan García Millán and José Alvarado are the same person who committed the offense for which he was convicted. The undercover agent José Enrique Pizarro testified in part:
“The person who was arrested, José Alvarado, do you see him here?
Yes, sir. *541Could you point him out?
That’s he.
Is he the one who subsequent to the arrest you discovered was Juan García Millán?
Yes, sir.
Don’t you have any doubt that the one who sold the number was that man over there, regardless of his name, José Alvarado or Juan García Millán?
Yes, sir.”
According to the disclosures of the record, the action was prosecuted against appellant Juan García Millán, and as alleged by the Solicitor General, appellant himself set forth in his petition for appeal “that defendant José Alvarado, known as Juan García Millán . . .
The judgment appealed from will be affirmed.